Title: To Thomas Jefferson from Benjamin Henry Latrobe, 7 November 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Saturday evening 7 Nov. 1807
                            
                        
                        I do not leave Washington till Tuesday next, before which period I hope to have the pleasure to wait upon
                            you. The House of Representatives, exhibited only one leak in the Dome, but a very bad one in the
                            flat under the dome at X [GRAPHIC IN MANUSCRIPT] at the NE Corner. The rain poured in a stream into the lobby. I think it can be easily cured, &
                            probably arose from a drift of Snow.
                        The condensed Vapor again dropped onto the deck in the place which I formerly mentioned, & likewise drained
                            from some other lights down the cieling: but from the small effect which the cold of yesterday produced I hope that my
                            apprehensions will prove to have been greater than necessary.—I am now going to the Navy Yard, for Mr King. 
                  With highest
                            respect I am Yours faithfully
                        
                            B Henry Latrobe
                            
                        
                    